DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 27 May 2022 claims 1, 4, 6, 11, 13, 16, 17, and 19 are amended and claim 20  added.  Claims 1-2 and 4-20 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 27 May 2022 new grounds of rejection are presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires that the monolithic solid comprises discrete first and second particles.  This is contrary to a plain meaning of the term “monolithic solid.”  What applicant discloses in the specification is that the mixture of first and second particles are actually fused together in order to make the monolithic solid.  Thus what is claimed is considered to be exclusive of a “a plurality of first and metal particles and second particles” as those terms would be understood in the art.  The claim requires mutually-exclusive conditions to be met, and this renders the claim indefinite.  Is applicant claiming an actual particle, a monolithic solid, or some intermediate partly-monolithic and partly-particulate material?  
Each of claims 2 and 4-20 depends from claim 1 and is also indefinite for the same reasons.  

	Claim 4 requires that the alloy magnet comprises an alloy selected from a Markush group of several materials, some of which are ferrites.  However, claim 3 requires that the metal particles comprise an alloy magnet.  It is not clear what the nature of claim 4 is.  Is it intended that the “metal particles” include nonmetallic as the alloy?  If so this would seem to be excluded from claim 1.  Since applicant appears to include non-metallic materials as “metals,” it is not clear what the scope of claim 1 is.  The term “metal” in claim 1 is used contrary to its plain meaning and renders claims 1, 2, and 4-20 indefinite.

Claim 19 requires that the article is a solar panel or solar cell.  Claim 20 requires that the solar panel or solar cell is an acoustic panel or a automotive body panel.  Claims 19- 20 are indefinite because it is not clear how a solar cell or panel is a acoustic panel etc.  The scope of what is now claimed cannot be determined.  

Claim 20 requires that the article comprises “an electrically conductive panels.”  It is not clear what would or would not be considered an “electrically conductive panel.”  The examiner reminds applicant that it is improper to import limitations form the specification here.  There is no disclosure as to what degree of conductivity (if any) is required, and to what would or would not constitute a “panel” without embellishment.  
While the specification describes solar panels and other very specific types of panels, the claim is now much broader to the point of being indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-10, 13, 14, 16, 18, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,028,626 B2  (hereinafter “Hash”), in view of US 6158351 A (hereinaftere “Mravic”).
Regarding claim 1, it is noted that what is claimed is indefinite.  See rejections above.  
Hash teaches a frangible projectile (see title, Fig 1, SUMMARY).  Hash teaches that the product is made by mixing a metal phase with a ceramic phase and pressing (cols 2-3).  Hash teaches that an iron powder is mixed with a silica based powder (see EXAMPLES).  The iron powder meets the limitation of being “magnetic” inherently.  Applicant is directed to MPEP 2112.  Hash teaches that the average particle sizes are below 100 microns (see EXAMPLES), overlapping the claimed particle size ranges.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a particle size in the range as claimed because Hash teaches an overlapping particle size.  Applicant is directed to MPEP 2144.05.  
Hash teaches that the composition includes 5-20% of the silica material (see EXAMPLES).  The composition of the mixture overlaps the claimed composition, establishing a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the range as claimed because Hash teaches an overlapping composition.  Applicant is directed to MPEP 2144.05.  
Hash teaches that he material is pressed into a compact (EXAMPLES).  The powder mixture of Hash is believed to meet the limitation of a mixture as claimed.  The pressed component of Hash is believed to meet the limitation of a monolithic solid as claimed.  
Hash does not teach a “magnetic alloy” as claimed.  No rare earth is contemplated by Hash.
Mravic teaches projectiles (See title, Fig 1).  Mravic teaches that the material of the projectile includes ferrotungsten alloy, because it is both ferromagnetic and economically and ballistically desirable (See SUMMARY OF THE INVENTION).  It would have been obvious to one of ordinary skill in the art at time of invention to have altered the bullet of Hash by using ferrotungsten because Mravic teaches that the material ferrotungsten alloy is both ferromagnetic and economically and ballistically desirable (See SUMMARY OF THE INVENTION).  The substitution of one known element for the other would have been an obvious matter to the skilled artisan in the field of ballistics. 

Regarding claims 2 and 4, Hash in view of Mravic is applied as stated.
Regarding claim 5, Hash teaches addition of a small amount of binder and a uniaxial pressing (EXAMPLES).  This is believed to meet the “aligned chain” structure because the particles are bonded together.  
Regarding claim 6, Hash teaches powders are mixed in a mortar and pestle (EXAMPLES).  This it is believed that this would correspond to a “sphere” as claimed.
Regarding claims 7-10, Hash teaches silica (EXAMPLES). 
Regarding claims 13, 14 and 16, Hash is applied as stated above.  The composition falls within the claimed range, and the particle size overlaps the claimed range, establishing a prima facie case of obviousness.    
Regarding claims 18-20. Hash teaches a frangible projectile is manufactured (EXAMPLES).  

Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive.
Applicant argues that the amendment overcomes the 112 indefiniteness issue.  The examiner disagrees.  A material comprising particles is not a “monolithic” material.  See figure 1 of the instant specification describing the annihilation of particles during sintering.  See also Fig 11 of the instant specification, which shows monolithic solids, and not particles.  The particles are completely transformed to make the monolithic solid, as is consistent with the specification,  What is now claimed is indefinite.  Is applicant claiming an actual particle, a monolithic solid, or some intermediate partly-monolithic and partly-particulate material?  Claim 1 is indefinite.
Applicant argues that the prior art Brewer and Hash do not teach a magnetic alloy that is free from rare earths as now claimed.
This argument has been considered but is moot in view of new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734